 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Cindy J. Colbert-Hock,                            No. CV-19-00043-PHX-JJT
10                     Plaintiff,                      ORDER
11   v.
12   United States of America, et al.,
13                     Defendants.
14
15          At issue is pro se Plaintiff Cindy J. Colbert-Hock’s Third Amended Complaint
16   (Doc. 59, Compl.), which she filed pursuant to the Court’s Order (Doc. 46) dismissing with
17   leave to refile her Second Amended Complaint (Doc. 45).
18          The Court instructed Plaintiff that any Third Amended Complaint must meet the
19   requirements of the Federal Rules of Civil Procedure, but Plaintiff’s new Complaint fails
20   to satisfy those requirements. Therefore, the Court will dismiss Plaintiff’s Third Amended
21   Complaint with leave to file a Fourth Amended Complaint by May 1, 2019, should she
22   elect to do so.
23          Most of the deficiencies that the Court has previously identified in Plaintiff’s
24   Complaint are still present in this most recent iteration. For example, the Complaint still
25   fails to provide the Court with a “clear demand for the relief sought,” as required by Rule
26   8(a)(3). Plaintiff makes no connection between the alleged violations of law and her
27   requested relief.
28
 1          The Court requires a nexus between the actions that Plaintiff alleges to be illegal,
 2   the specific laws or constitutional provisions alleged to have been violated by each of those
 3   actions, and a remedy within the authority of the Court that Plaintiff seeks to address those
 4   violations. As it stands, Plaintiff’s Complaint does not raise a case or controversy that the
 5   Court may adjudicate because the Court is unsure what relief Plaintiff seeks and under
 6   which laws or constitutional provisions she seeks it. For example, Plaintiff requests an
 7   “immediate injunction against pharmacists . . . being ordered to deny or change a licensed
 8   medical doctor’s prescription.” (Compl. at 20.) But Plaintiff does not indicate under what
 9   law such broad relief would be proper, how the actions being taken by pharmacists violate
10   that specific law, or how injunctive relief would be permitted under said law. It is not
11   sufficient to list various laws on pages 11 through 16 of her Complaint and then list alleged
12   offenses on page 20 without making a connection between the specific actions taken by
13   each Defendant, the law those actions allegedly violate, and the relief that Plaintiff seeks
14   under said law.
15          Plaintiff adds United States Attorney General William Barr as Defendant to this
16   Third Amended Complaint but does not explain how the relief she seeks is connected to
17   Barr’s alleged actions. Plaintiff once again lists the United States as a Defendant, but does
18   not provide a cause of action under which the United States may be sued in its sovereign
19   capacity. The Court has explained in its prior Orders that the United States is not a state
20   official and does not act under color of state law, such that it cannot be sued under § 1983.
21   See Thorton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir. 2005). Further, Plaintiff
22   is correct that she may maintain a cause of action for injunctive relief against an agency of
23   the federal government without violating principles of sovereign immunity. See 5 U.S.C.
24   §§ 701 et seq. Under the Administrative Procedure Act, a plaintiff may challenge an agency
25   action when it misinterprets or exceeds the statutory authority vested in the agency by
26   Congress. But Plaintiff fails to provide specific information about the agency action she
27   believes to be unconstitutional or otherwise illegal. Lastly, Plaintiff attempts to bring a
28   claim under the “Patriot Act,” but the Court is not aware of any authority demonstrating


                                                 -2-
 1   that the law provides for a private right of action. In short, none of the statutes in Plaintiff’s
 2   laundry list of federal laws and principles provides for this Court’s jurisdiction over a claim
 3   against the United States.
 4            If a defective complaint can be cured, the plaintiff is entitled to amend the complaint
 5   before the action is dismissed. Lopez v. Smith, 203 F.3d 1122, 1127–30 (9th Cir. 2000). Here,
 6   the Court will give Plaintiff one final opportunity to amend her Complaint, but any Fourth
 7   Amended Complaint must meet the requirements of the Federal Rules of Civil Procedure
 8   and the Local Rules, as indicated above.
 9            IT IS THEREFORE ORDERED that Plaintiff’s Third Amended Complaint (Doc.
10   59) is dismissed with permission to file a Fourth Amended Complaint by May 1, 2019, that
11   complies with the provisions of this Order.
12            IT IS FURTHER ORDERED that if Plaintiff does not file a Fourth Amended
13   Complaint by May 1, 2019, the Clerk shall dismiss this action without further Order of this
14   Court.
15            Dated this 20th day of March, 2019.
16
17                                            Honorable John J. Tuchi
                                              United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                                   -3-
